1 F.3d 1252NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
In re Everett C. YOUNG, Petitioner.
Misc. No. 373.
United States Court of Appeals, Federal Circuit.
May 18, 1993.

Before MAYER, Circuit Judge.

ORDER

1
Everett C. Young petitions for a writ of mandamus to direct the Honorable Robert C. Broomfield, United States District Court for the District of Arizona, to recuse himself and to vacate certain portions of the district court's March 12, 1993 order.1


2
The United States informs us that the district court granted the United States' motion to dismiss Young's complaint for lack of jurisdiction on April 14, 1993.  Thus, Young may seek review of the district courts' orders by way of appeal.  See Moses H. Cone Hospital v. Mercury Constr.  Corp., 460 U.S. 1, 8 n. 6 (1983) (a court of appeals has no occasion to engage in extraordinary review by mandamus ... when it can exercise the same review by a contemporaneous ordinary appeal).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Young's petition is dismissed.



1
 This is the third petition for writ of mandamus that Young has filed relating to the district court case